Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Karlsson (US 2019/0076131) in view of Fay (US Patent No. 4589548) references. While in combination these references disclose an assembly for collecting oral fluids, saliva, or sputum with a collection cup, at least one hollow needle, a base, a vacuum tube, the base having a thin walled body, a pedestal, a recessed section, a removable tab in the recessed section they fail to teach the specific structural and functional aspects of the pedestal particularly with regards to the recessed section location, the vacuum tube, and the pedestal location relative to the thin walled body of the base, as well as being able to move linearly relative to the thin walled body. This distinguishes the claimed invention over the prior art and allows for a device that can collect and ready samples for laboratory transport, point of collection screening, testing, or diagnostic analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791